Exhibit 1 GENTIUM S.p.A. QUARTERLY REPORT For the period ended June 30, 2013 GENTIUM S.p.A. QUARTERLY REPORT, JUNE 30, 2013 TABLE OF CONTENTS CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 1 PART 1. FINANCIAL INFORMATION 2 Condensed Consolidated Balance Sheets (unaudited) as of December 31, 2012 and June 30, 2013 2 Condensed Consolidated Statements of Operations (unaudited) for the Three- and Six-Month Periods Ended June 30, 2012 and 2013 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the Six-Month Periods Ended June 30, 2012 and 2013 4 Notes to Consolidated Financial Statements 5 PART 2 – OPERATING AND FINANCIAL REVIEW AND PROSPECTS 21 CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Certain matters discussed in this report, including matters discussed under the caption “Operating and Financial Review and Prospects,” may constitute forward-looking statements for purposes of the Securities Act of 1933, as amended, or the Securities Act, and the Securities Exchange Act of 1934, as amended, or the Exchange Act, and involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance, market price of our securities, or achievements to be materially different from the future results, performance or achievements expressed or implied by such forward-looking statements. The words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate,” and similar expressions are intended to identify such forward-looking statements. Specifically, the risks and uncertainties that could affect the development of defibrotide include risks associated with preclinical and clinical developments in the biopharmaceutical industry in general, and with defibrotide in particular.Our actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, without limitation, those discussed under the caption “Operating and Financial Review and Prospects,” and elsewhere in this report, as well as factors which may be identified from time to time in our Form 20-F or other filings with the Securities and Exchange Commission, or in the documents where such forward-looking statements appear. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by these cautionary statements. Such forward-looking statements include, but are not limited to, those relating to: • our expectations for increases or decreases in expenses; • our expectations for the development, manufacturing, and approval of defibrotide or any other products we may acquire or in-license; • our expectations for incurring additional capital expenditures to expand our research and development capabilities; • our expectations for becoming profitable on a sustained basis; • our expectations or ability to enter into marketing and other partnership agreements; • our expectations or ability to enter into product acquisition and in-licensing transactions; • our estimates of the sufficiency of our existing cash and cash equivalents and investments to finance our operating and capital requirements; • our intention to seek additional financing in order to provide funding to continue as a going concern; • our expectations or ability to meet the continued listing requirements of the NASDAQ Global Market; • our expected losses; and • our expectations for future capital requirements. The forward-looking statements contained in this report reflect our views and assumptions only as of the date of this report.Except as required by applicable laws, we assume no responsibility for updating any forward-looking statements. - 1 - PART 1. FINANCIAL INFORMATION GENTIUM S.p.A. Condensed Consolidated Balance Sheets (Amounts in thousands except share and per share data) December 31, June 30, (unaudited) ASSETS Current Assets: Cash and cash equivalents € € Accounts receivable Accounts receivable from related parties, net of allowance of €765 as of December 31, 2012 and June 30, 2013 Inventories, net of allowance of €332 and €290 as of December 31, 2012 and June 30, 2013, respectively Prepaid expenses and other current assets Total Current Assets Property, manufacturing facility and equipment, net Intangible and other non-current assets Total Assets € € LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable € € Accounts payable to related parties 5 7 Accrued expenses and other current liabilities Deferred revenues 47 Current maturities of long-term debt Total Current Liabilities Long-term debt, net of current maturities Termination indemnities Total Liabilities Shareholders’ Equity: Share capital (no par value; 19,656,317 shares authorized as of December 31, 2012 and June 30, 2013; 15,038,483 and 15,173,467 shares issued and outstanding at December 31, 2012 and June 30, 2013, respectively) Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders’ Equity € € See accompanying notes to unaudited consolidated financial statements. - 2 - GENTIUM S.p.A. Condensed Consolidated Statements of Operations (Unaudited, amounts in thousands except share and per share data) Three months ended June 30, Six months ended June 30, Revenues: APIproduct sales € NPP product sales, net Total product sales, net Other revenues 44 28 48 Other revenues from related parties Total Revenues Operating costs and expenses: Cost of goods sold Research and development Selling, general and administrative Charges from related parties 54 47 95 Depreciation and amortization Total costs and expenses Operating income Foreign currency exchange gain, net 62 8 5 21 Interest income, net 34 57 74 96 Income before income tax Income tax expense ) Net Income/(Loss) € € € ) € Net income/(loss) per share: Basic ) Diluted ) Weighted average shares used to compute net income/(loss) per share: Basic Diluted See accompanying notes to unaudited consolidated financial statements. - 3 - GENTIUM S.p.A. Condensed Consolidated Statements of Cash Flows (Unaudited, amounts in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net income/(loss) € € Adjustments to reconcile net income/(loss) to net cash provided by operating activities: Unrealized foreign exchange loss, net 30 21 Release of inventory reserve, net Depreciation and amortization Stock-based compensation Gain on fixed assets disposal - Provisions for income taxes Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other current and non-current assets Accounts payable, accrued expenses and income tax payables Deferred revenues Termination indemnities 9 Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures Proceeds from sale of equipment - 10 Net cash used in investing activities Cash Flows From Financing Activities: Proceeds from stock options exercise, net Repayment of long-term debt Principal payments of capital lease obligations - Net cash provided by/(used in) financing activities Increase in cash and cash equivalents Effect of exchange rate on cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period € € Supplemental disclosure of cash flow information: Cash paid for interest 26 10 Cash paid for income taxes - 11 Supplemental disclosure of non cash investing and financing activities: Offset non-cash assets and liabilities See accompanying notes to unaudited consolidated financial statements. - 4 - GENTIUM S.p.A. Notes To Consolidated Financial Statements (Amounts in thousands) 1. BUSINESS AND BASIS OF PRESENTATION Basis of Presentation: Gentium S.p.A. (“Gentium,” the “Company,” “we,” or “our”) is a biopharmaceutical company focused on the development and manufacture of our primary product candidate, defibrotide, an investigational drug based on a mixture of single- and double-stranded DNA extracted from pig intestines.Our development of defibrotide has been focused on the treatment and prevention of a disease called hepatic veno occlusive, or VOD, a condition that occurs when veins in the liver are blocked as a result of certain cancer treatments, such as chemotherapy or radiation, that are administered prior to stem cell transplantation.Severe VOD is the most extreme form of VOD and is linked to multiple-organ failure and high rates of morbidity and mortality. Defibrotide for the treatment and prevention of VOD has been given “orphan” status by the U.S. Food and Drug Administration, or FDA, and the European Medicines Agency, or EMA, which means that we will have limited market exclusivity upon regulatory approval, if any. Defibrotide for the treatment and prevention of VOD has also been granted “orphan” status by the Korean Food and Drug Administration, or KFDA. In addition, defibrotide has also been granted “fast-track product” designation by the FDA for the treatment of severe VOD prior to stem cell transplantation. To the best of our knowledge, there are no FDA and EMA approved treatments for this life-threatening disease. We have completed two clinical trials, a Phase III trial of defibrotide for the treatment of severe VOD in the U.S., Canada and Israel and a Phase II/III pediatric trial in Europe for the prevention of VOD. We also have an ongoing study for the treatment of hepatic VOD through our Investigational New Drug, or IND, protocol.While we have not yet obtained regulatory approval to market defibrotide, we are permitted to distribute defibrotide on a pre-approval basis throughout the U.S. pursuant to our IND protocol, which we refer to as our cost recovery program, and throughout the rest of the world on a named patient basis, which we refer to as our named-patient program. We expect to collect additional usage tolerability and safety data from patients of our cost recovery and named-patient programs to support our regulatory filings. We operate in a highly regulated and competitive environment. The manufacturing and marketing of pharmaceutical products require approval of, and are subject to ongoing oversight by, the FDA, in the United States, the EMA, in the EU, and comparable agencies in other countries. Obtaining approval for a new therapeutic product is never certain, may take many years and may involve the expenditure of substantial resources. On May 10, 2011, we announced the filing of our Marketing Authorization Application, or MAA, under a centralized procedure with the EMA for defibrotide for the treatment and prevention of VOD in adults and children.On March 21, 2013, the EMA’s Committee for Medicinal Products for Human Use, or CHMP, expressed a negative opinion for the approval of our MAA.On June 4, 2013, we requested a re-examination of the negative opinion given by the EMA’s CHMP regarding the MAA for defibrotide. On July 26, 2013, the EMA’sCHMP adopted a positive opinion for defibrotide, recommending a marketing authorization for defibrotide, under exceptional circumstances, for the treatment of severe hepatic veno-occlusive disease in patients undergoing hematopoietic stem cell transplantation therapy. The European Commission, orEC, will review the positive recommendation from the CHMP, and make a final decision on granting the marketing authorization. Gentium expects a final decision within three months, in accordance with the current European regulatory legislation. If approved, defibrotide will be commercialized under the brand name DEFITELIO®. On July 6, 2011, we announced the filing of our new drug application, or NDA, with the FDA for defibrotide for the treatment of hepatic VOD in adults and children undergoing hematopoietic stem-cell transplantation.On August 17, 2011, we announced our voluntary withdrawal of our NDA following correspondence from the FDA identifying several potential “Refuse to File” issues regarding, among other things, the completeness and accuracy of our datasets.We have been working with contract research organizations or CROs, and consultants to address the issues raised by the FDA and plan to resubmit our NDA in 2013. We have entered into a license and supply agreement with Sigma-Tau Pharmaceuticals, Inc., or Sigma-Tau (as assignee of Sigma-Tau Industrie Farmaceutiche Riunite S.p.A.) to commercialize defibrotide for the treatment and prevention of VOD in North America, Central America and South America (collectively, the “Americas”) upon FDA approval, if any.Pursuant to the terms of this license agreement, between 2001 and 2010 we received US$ 11.35 million in milestone payments.We are entitled to an additional payment of US$ 6.0 million following regulatory approval from the FDA to market defibrotide in the U.S., and a further US$ 2.0 million payment following the transfer of the approved NDA to Sigma-Tau.In addition, in connection with such agreement, Sigma-Tau has agreed to reimburse us with certain costs associated with the development of defibrotide. We continue to work with Sigma-Tau on our U.S. regulatory strategy. - 5 - On July 3, 2013, we entered into an agreement with EG S.p.A., a subsidiary of the Stada Group, whereby we agreed to (i) sell the Italian marketing authorization for Genkinase and (ii) supply EG S.p.A. and Crinos S.p.A., another subsidiary of the Stada Group, urokinase (the active pharmaceutical ingredient of Genkinase) for a period of five year.In connection with this agreement, Crinos has agreed to waive its right to royalty payments equal to 1.5% of the net sales of defibrotide in Europe for seven years following our receipt of a marketing authorization for defibrotide from the European Medicines Agency, the rights of which Crinos S.p.A. had previously acquired pursuant to an agreement with us in 2006. In August 2011, we formed a wholly-owned subsidiary, Gentium GmbH, organized under the laws of Switzerland, as headquarters for our commercial operations and on January 2, 2012, we appointed Gentium GmbH as ourexclusive distributorworldwide, except in the Americas.We have entered into license and/or supply and distribution agreements with specialized regional partners to distribute defibrotide, including on a named-patient basis, in the following territories: the Asian Pacific, the Middle East and North Africa, Europe, the Nordics and Baltics, Turkey, Israel and the Palestinian Authority.Certain of these regional partners have also agreed to assist us with local registration, marketing authorization, reimbursement, marketing, sales and distribution and medical affairs activities following regulatory approval, if any. We plan to distribute defibrotide in major European countries upon regulatory approval, if any,on our own. We have a manufacturing plant in Italy where we produce active pharmaceutical ingredients, or APIs, such as the defibrotide compound, urokinase, sodium heparin and sulglicotide. These APIs are subsequently used to make the finished forms of various drugs. With respect to defibrotide, we have contracted with Patheon S.p.A. to process the defibrotide compound into its finished form, defibrotide, at Patheon’s manufacturing facility.We believe that we are the sole worldwide producer of defibrotide. Our operating assets are located in Italy. The accompanying unaudited consolidated financial statements as of June 30, 2013 and for the three and six months ended June 30, 2013 and 2012 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information. These consolidated financial statements are denominated in the currency of the European Union (the Euro or €). Unless otherwise indicated, all amounts are reported in thousands of Euro, except share and per share data. Certain reclassifications have been made to the previously issued consolidated statements of operations for the three- and six-month periods ended June 30, 2012 for comparability purposes. These reclassifications had no effect on the reported net income, stockholders' equity, and operating cash flow previously reported. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Consolidation:Our unaudited condensed consolidated financial statements reflect the financials of the Company and its wholly-owned subsidiary, Gentium GmbH.All intercompany balances and transactions have been eliminated upon consolidation. Use of Estimates:The preparation of condensed consolidated financial statements in accordance with U.S. generally accepted accounting principles, or GAAP, which are unaudited, requires management to make judgments, estimates and assumptions that may affect the reported amounts of assets and liabilities, and related disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments, consisting of only normal recurring accruals necessary for a fair statement of our financial position, results of operations, and cash flows. The information included in this form should be read in conjunction with our consolidated financial statements and the accompanying notes included in our Annual Report on Form20-F for the year ended December31, 2012. Our accounting policies are described in the Notes to the Consolidated Financial Statements in our 2012 Annual Report on Form20-F and updated, as necessary, in this Form6-K. The year-end balance sheet data presented for comparative purposes was derived from audited consolidated financial statements, but this Form6-K does not contain all disclosures required by U.S. GAAP.The results of operations for the six months ended June 30, 2013 are not necessarily indicative of the operating results for the full year or for any other subsequent interim period. - 6 - Segment information:The Company is managed and operated as one business. The entire business is managed by a single management team that reports to the chief executive officer. The Company does not operate separate lines of business or separate business entities with respect to any of its products or product candidates.The Company’s chief operating decision makers review the profits and losses and manage the operations of the Company on an aggregate basis. Accordingly, the Company operates in one segment, which is the biopharmaceutical industry. Cash and Cash Equivalents:Cash and cash equivalents include highly liquid, temporary cash investments having original maturity dates of three months or less. Concentration of Credit Risk and Other Risks and Uncertainties:Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and trade receivables. The Company limits its investments to short-term low risk instruments. Trade receivables from one foreign customer are guaranteed by a letter of credit from a primary bank institution. The Company is exposed to credit risk with respect to its trade accounts receivable from sales of defibrotide through its named-patient and cost recovery programs, which are typically unsecured.As of June 30, 2013, our top two customers accounted for approximately 64% and 13% of our accounts receivable, respectively. As of December 31, 2012, our top two customers accounted for approximately 53% and 11% of our accounts receivable, respectively. We are exposed to risks associated with foreign currency transactions in which we use U.S. Dollars to make contract payments denominated in euros and vice versa. As the net positions of our unhedged foreign currency transactions fluctuate, our earnings might be affected. We currently do not utilize forward exchange contracts or any type of hedging instruments to hedge foreign exchange risk, as we believe our overall exposure is relatively limited. For the six-month period ended June 30, 2013, our top three customers accounted for 49%, 13% and 8% of our product sales, respectively. For the six-month period ended June 30, 2012, our top three customers accounted for 47%, 11% and 9% of our product sales, respectively. The Company is subject to a number of risks common in the biotechnology industry including, but not limited to, the uncertainty as to whether defibrotide will become a successful commercial product, its ability to generate projected revenue through its named-patient and cost recovery programs, its dependence on corporate partners and key personnel, protection of proprietary technology, compliance with FDA and other governmental regulations and approval requirements, its ability to obtain financing, if necessary, and potential changes in the health care industry. Accounts receivable:Accounts receivable are primarily comprised of amounts due from our wholesale distributors and pharmaceutical companies.Accounts receivableare recorded net of allowances for distributors’ fees where we are not invoiced directly and doubtful accounts.Estimates for distributors’ fees are based on contractual terms.Estimates for our allowance for doubtful accounts are determined based on existing contractual payment terms, historical payment patterns of our customers and individual customer circumstances.Amounts determined to be uncollectible are charged or written-off against the reserve. Inventories:Inventories consist of raw materials, semi-finished and finished active pharmaceutical ingredients and defibrotide distributed through the named-patient and cost recovery programs.Inventories are stated at the lower of cost or market, with cost determined on an average cost basis, which approximates the first-in-first-out method. Prior to commencing the sale of defibrotide through the named-patient and cost recovery programs, we had expensed all costs associated with the production of defibrotide as research and development expenses. Since signing the agreements associated with the named-patient and cost recovery programs, we capitalized the subsequent costs of manufacturing defibrotide as inventory, including costs to convert existing active pharmaceutical ingredients to ampoules and vials and costs to package and label previously manufactured inventory, which costs had previously been expensed as research and development expenses.Until we sell the inventory, the carrying values of our inventories and our cost of sales will reflect only incremental costs incurred subsequent to the signing of these agreements. The Company periodically reviews its inventories and items that are considered outdated or obsolete which are reduced to their estimated net realizable values. The Company estimates reserves for excess and obsolete inventories based on inventory levels on hand, future purchase commitments, and current and forecasted product demand. If an estimate of future product demand suggests that inventory levels will become obsolete, then inventories are reduced to their estimated net realizable values. We also review our inventory for quality assurance and quality control issues identified in the manufacturing process and determine whether a write-down is necessary. We expense costs relating to the production of clinical products, which are not expected to be sold through the named-patient and cost recovery programs, as research and development expenses in the period incurred, and will continue to do so until we receive an approval letter from the FDA or EMA for a new product or product configuration.Upon receipt of an approval letter from the FDA or EMA for a new product or product configuration, we will begin to capitalize the subsequent inventory costs relating to that product configuration. - 7 - Property, Manufacturing Facility and Equipment:Property, manufacturing facility and equipment are carried at cost, subject to review for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. The cost of normal, recurring, or periodic repairs and maintenance activities related to property, manufacturing facility and equipment are expensed as incurred, and the cost for major expenditures for additions and improvements are capitalized if they extend the useful life or capacity of the asset. The cost of our property, manufacturing facility and equipment also includes a proportionate share of the Company’s financing costs. The amount of interest cost to be capitalized for qualifying assets is that portion of the interest cost incurred during the assets’ acquisition period that could have been avoided if expenditures for the assets had not been made.Capitalized interest expense is amortized over the same life as the underlying constructed asset. We depreciate or amortize the cost of our property and equipment using the straight-line method over the estimated useful life of the respective assets, which are summarized as follows: Asset Category Useful Lives Buildings 20years Plant and Machinery 10 to 15 years Industrial Equipment 10 years Furniture and Fixtures 5 to 10years Leasehold Improvements Lesser of the useful life or the term of the respective lease Internally Developed Software 15 years When we dispose of property, plant and equipment, we remove the associated cost and accumulated depreciation from the related accounts on our consolidated balance sheet and include any resulting gain or loss in our consolidated statement of operations. Computer Software:We capitalize costs of computer software obtained for internal use. Such costs are included in property, manufacturing facility and equipment and amortized over the estimated useful life of the software. Intangibles:Intangible assets are stated at cost and amortized on a straight-line basis over the expected useful life of such assets, which is estimated to be five to ten years for licenses and trademarks. Impairment of Long-lived Assets, including Intangibles:The Company’s long-lived assets consist primarily of manufacturing facility and equipment. The Company evaluates its ability to recover the carrying values of long-lived assets used in its business, considering changes in the business environment or other facts and circumstances that suggest the value of such assets may be impaired. If this evaluation indicates the carrying value will not be recoverable, based on the undiscounted expected future cash flows estimated to be generated by these assets, the Company reduces the carrying amount to the estimated fair value. Revenue Recognition:We sell defibrotide through distributors pursuant to our named-patient and cost recovery programs, and we sell APIs to pharmaceutical companiesthat use ourAPIs to make finished formulations of various drugs. We recognize revenues when all of the following criteria are met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, our price to the customer is fixed or determinable and collectability is reasonably assured. Revenues from product sales are recognized upon delivery, when title and risk of loss have passed to the customer. Product revenues are recorded net of applicable reserves for discounts, distributors’ fees and allowances. Items deducted from Total Product Sales: · Distributor fees: We have entered into an agreement with distributors to manage defibrotide as an investigational drug on a named-patient and cost recovery basis. We recognize a fee to distributors based on a contractually determined fixed percentage of sales. These fees are recorded at the time of the sale and offset against product sales and are typically paid within 60 days after the issuance of a sales report. When billed directly to the Company, distributor fees are recorded as accounts payable or accrued expenses on our balance sheets. · Cash discounts: From time to time, we may offer a price discount to a customer if a minimum number of purchase quantities are purchased in a calendar year. We establish a reserve based on estimates of the amounts earned or to be claimed on the related sales, which is classified as accrued expenses and other current liabilities on our balance sheets, and as a reduction of product sales. Collaborative arrangements with multiple deliverables are divided into separate units of accounting if certain criteria are met, including whether the delivered element has stand-alone value to the customer and whether there is objective and reliable evidence of the fair value of the undelivered item. The consideration received from these arrangements is allocated among the separate units based on their respective selling prices, and the applicable revenue recognition criteria are applied to each separate unit. Revenue from collaborative arrangements generally includes manufacturing fee arrangements if the research and development efforts ever reach the commercialization phase. - 8 - Revenue from non-refundable up-front license fees and milestone payments is recognized as performance occurs and our obligations are completed. In accordance with the specific terms of the Company’s obligations under these arrangements, revenue is recognized as the obligation is fulfilled or ratably over the development or manufacturing period. Revenue associated with substantive at-risk milestones is recognized based upon the achievement of the milestones as defined in the respective agreements. Revenue from the reimbursement of research costs under collaborative arrangements is recognized as the related research and development costs are incurred, as provided under the terms of these arrangements. Advance payments received in excess of amounts earned are classified as deferred revenue until earned on the balance sheets. Costs incurred by the Company for shipping and handling are included in cost of goods sold. Research and Development:Research and development expenditures are charged to operations as incurred. Research and development expenses consist of costs incurred for proprietary and collaborative research and development, including activities such as product registration and investigator-sponsored trials. Research and development expenses include salaries, benefits and other personnel related costs, clinical trial and related clinical manufacturing expenses, fees paid to CROs, contract and other outside service fees, employee stock-based compensation expenses and allocated facility and overhead costs, offset by research and development tax credits due from the Italian Tax Authorities. Payments we make for research and development services prior to the services being rendered are recorded as prepaid assets on our consolidated balance sheets and are expensed as the services are provided. Clinical Trial Accruals:The Company accounts for the costs of clinical studies conducted by CROs based on the estimated costs and contractual progress over the life of the individual study. These costs can be a significant component of research and development expenses. Income Taxes:The Company uses the liability method of accounting for income taxes. Deferred tax assets and liabilities are recognized for the estimated future tax consequences of temporary differences between the financial statements carrying amounts and the respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the year in which the temporary differences are expected to be recovered or settled. We evaluate the ability to realize our deferred tax assets and establish a valuation allowance when it is more likely than not that all or a portion of deferred tax assets will not be realized.As of June 30, 2013, we have provided a full valuation allowance against our deferred tax assets as recoverability was uncertain. We account for uncertain tax positions using a “more-likely-than-not” threshold for recognizing and resolving uncertain tax positions. We evaluate uncertain tax positions and consider various factors, including, but not limited to, changes in tax law, the measurement of tax positions taken or expected to be taken in tax returns, the effective settlement of matters subject to audit, new audit activity and changes in facts or circumstances related to a tax position. Foreign currency transactions: The functional currency of the Company’s foreign subsidiary is the Euro and, therefore, there are no translation adjustments in the consolidated financial statements. However, net realized and unrealized gains and losses resulting from foreign currency transactions that are denominated in a currency other than the Company’s functional currency, the Euro, are included in the statements of operations. Share-Based Compensation: The Company recognizes stock-based compensation at fair value.Compensation expenses for awards that are ultimately expected to vest are recognized as expenses on a straight-line basis over the requisite service period of the equity compensation award, which is generally the vesting period. The fair value of the stock options is estimated on the date of grant date using a binomial valuation model. The binomial model considers characteristics of fair value option pricing that are not available under the Black-Scholes model. Similar to the Black-Scholes model, the binomial model takes into account variables such as volatility, dividend yield rate, and risk free interest rate. However, unlike the Black-Scholes model, the binomial model also considers the contractual term of the option, the probability that the option will be exercised prior to the end of its contractual life, the probability of termination or retirement of the option holder in computing the value of the option and the exchange rate between the Euro and the US Dollar. For these reasons, the Company believes that the binomial model provides a fair value that is more representative of actual experience and future expected experience than that value calculated using the Black-Scholes model. Fair Value of Financial Instruments:The carrying amounts of cash and cash equivalents, accounts receivable, prepaid expenses, other current assets, accounts payable and accrued expenses approximate fair values due to the short-term maturities of these instruments. Earnings Per Share:Basic net earnings per share is based upon the weighted-average number of common shares outstanding and excludes the effect of dilutive common stock issuable from stock options. In computing diluted earnings per share, only potential common shares that are dilutive, or those that reduce earnings per share, are included. The issuance of common stock from stock options is not assumed if the result is anti-dilutive, such as when a loss is reported. - 9 - Recently Adopted Accounting Standards In February 2013, the FASB issued guidance requiring presentation of amounts reclassified from each component of accumulated other comprehensive income. In addition, disclosure is required of the effects of significant reclassifications on income statement line items, either on the face of the statement where net income is presented or as a separate disclosure in the notes to the financial statements. For public entities, this guidance is effective prospectively for reporting periods beginning after December15, 2012. The adoption of this guidance did not have any impact on our consolidated financial statements. Recently Issued Accounting Standards In March 2013, the FASB issued guidance to clarify when to release cumulative foreign currency translation adjustments when an entity ceases to have a controlling financial interest in a subsidiary or group of assets within a foreign entity. The amendment is effective prospectively for fiscal years, and interim periods within those years, beginning after December15, 2013 and should be applied prospectively to derecognition events occurring after the effective date. Early adoption is permitted. We are currently evaluating the effect, if any, the adoption of this standard will have on our financial statements. In July 2013, the FASB issued Accounting Standards Update No. 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. ASU 2013-11 requires the netting of unrecognized tax benefits (UTBs) against a deferred tax asset for a loss or other carryforward that would apply in settlement of the uncertain tax positions. UTBs are required to be netted against all available same-jurisdiction losses or other tax carryforwards that would be utilized, rather than only against carryforwards that are created by the UTBs. ASU 2013-11 is effective for us for interim and annual periods beginning after December 15, 2013. We are currently evaluating the effect, if any, the adoption of this standard will have on our financial statements. 3.RELATED PARTIES Historically, the Company had significant relationships with two privately owned Italian companies: F3F S.r.l. (formerly FinSirton S.p.A.) and its formerly wholly owned subsidiary, Sirton Pharmaceuticals S.p.A. (now Vifarma S.p.A.).F3F S.r.l., the parent company, remains one of the Company’s largest shareholders (with 16.8% ownership at June 30, 2013) and was originally the Company’s sole shareholder. The Company’s former Chief Executive Officer and Chairperson, Dr. Laura Ferro, may be deemed to control F3F S.r.l. and serves as a member of our board of directors.In addition, Dr. Ferro previously served as a member of Sirton’s (now Vifarma’s) Board of Directors. Sirton (now Vifarma S.p.A.) was put into liquidation and, on June 28, 2010, Sirton was admitted by the Court of Como to a composition with creditors’ proceeding ("concordato preventivo").The composition with creditors was approved on February 3, 2011. At that time, Sirton’s (now Vifarma S.p.A.) assets were acquired by a third party, as approved by the Court of Como. A liquidator has been appointed to manage the liquidation process and the distribution of proceeds received from the sale of Sirton’s (now Vifarma S.p.A.) assets to Sirton’s (now Vifarma S.p.A.) creditors. Although the distribution allocation has not yet been finalized, we understand that the liquidator may propose to satisfy the amounts due to secured creditors in full, with a payout distribution of 18.26% to all unsecured creditors. Our net exposure to Sirton (now Vifarma S.p.A.) at the date of the admission to the composition with creditors (June 28, 2010) was €850. If the preliminary indication from the liquidator is confirmed we may collect 18.26% or €155 of the receivables outstanding on the date of the admission to the composition with creditors.In 2012, we received a partial payment of €85. In prior years, due to the uncertainty of the final distribution to creditors from the sales of Sirton’s (now Vifarma S.p.A.) assets, we established an allowance for doubtful accounts of €850, which represents our exposure against Sirton (now Vifarma S.p.A.). In 2012, in connection with the partial payment received, we released €85 of the allowance. As of June 30, 2013, we still maintain an allowance of €765, which represents our exposure against Sirton (now Vifarma S.p.A.). On January 1, 2012, we entered into a commercial lease with F3F S.r.l. The area leased is approximately 4,800 square meters in size and is used for offices, manufacturing, laboratories and storage facilities. The lease provides for an annual fee of €185 for the initial six-year term, which may be adjusted annually based on the cost of living index, and, in the event that we exercise our six-year renewal option, €215 on an annual basis, subject to cost of living adjustments. Expenses under these operating leases for the six-month period ended June 30, 2013 and June 30, 2012 amounted to €95 and €92, respectively. - 10 - For the three- and six-month periods ended June 30, 2012 and 2013, the Company had the following transactions with F3F S.r.l.: Three-month period ended June 30, Six-month period ended June 30, Charges from related party 54 47 95 Total €
